Title: Charles Willson Peale to Thomas Jefferson, 7 July 1816
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Belfield July 7th 1816.
          
          By my inquiries amongst the Watch-makers in the City, I have found a young man of good Character, just out of the His apprentiship, who seems disposed to go into Virginia, I have read to him, the contents of your letter on that subject—and I have left some him time  to make up his mind, probably he will give me his Answer, when I go into the City; a few days hence—and then I will write again—   I am now under
			 great anxiety of mind to know what I shall do with the Museum, for since the City of Philada have purchased the State House—and the Garden, a committee has been appointed to settle what rent I must pay, and at a meeting I had with them, they tell me that I must pay 1600$ ⅌r Year, insure the Building, take care of the Clock and ring the Bell in cases of fire—In the session before the last, they the Legislature enacted a law, authorising the county commissioners to receive from me 400$ pr Year in case I choose to continue in t the Museum in the Building, I have paid a half years rent—and I have thought 400$ as much as I ought to Pay, as the Museum is by every body considered a valuable Institution and in many points of view of great utility to the City—several of my friends are of oppinion
			 that the Counsils will not adopt the report the report of their committee. and I am now writing an address, which I intend to read before the Corporation of the City, the Phylosophical Society, Trustees of the University and other Citizens, who may be friends to the Museum—In this Address I give the rise and progress to its present magnitude, the utility of such an Institution, and now the  Absolute necessity of measures to prevent its destruction, by a division of it, in the case of my Death.   The Gas lights having having brought much company together on the evenings of illumination, has given it the semblance of bringing me immence wealth. especially by those who cannot calculate the Cost of my labours &
			 expences—and the City being much in debt & obliged to borrow 70.000$ to pay for the state-House & lot—hence, this extraordinary demand on me—which I cannot pay, therefore if the Citizens do not step forward and relieve me, I shall endeavor to sell the
			 Museum. It has cost me 31 Years labour—and with the same industry in many other persuits, I certainly could have acquired much wealth. My fondness for mechanic’s has robed me of much precious
			 time—and I very much regret my neglect my neglect of the Pensil—my late paintings are on all hands esteemed better than my former works. I have several subjects to write on that may occasion another letter soon from your much esteemed friend
          
            C W Peale
          
        